Execution Document

Exhibit 10.1

AMENDMENT TO SUPPLIER AGREEMENT

between

IBM CREDIT LLC and ADVANCED MICRO DEVICES, INC.

THIS AMENDMENT (“Amendment”) to the Supplier Agreement dated March 26, 2008
between IBM CREDIT LLC (“IBM GF”) and ADVANCED MICRO DEVICES, INC. (“Supplier”)
(such agreement, as amended, supplemented, or otherwise modified from time to
time, the “Supplier Agreement”) is dated as of August 4, 2009. Capitalized terms
used herein and not otherwise defined will take their meanings from the Supplier
Agreement.

RECITALS

WHEREAS, IBM GF and Supplier have entered into the Supplier Agreement to enable
Supplier to offer payment terms to its Buyers;

WHEREAS, pursuant to the Supplier Agreement, Supplier has agreed to sell and IBM
GF has agreed to purchase certain Receivables payable to Supplier by its Buyers;

WHEREAS, Supplier wishes to sell Products to certain of its Buyers, where the
face value of the Receivables generated therefrom is in excess of the applicable
Credit Availability or Credit Limit for such Buyers;

WHEREAS, Supplier wishes to settle the Receivables generated by sales of
Products in excess of applicable Credit Availability via the Program;

WHEREAS, IBM GF and Supplier wish to amend the Supplier Agreement to accommodate
the sale of Products in excess of applicable Credit Availability; and

WHEREAS, IBM GF and Supplier wish to amend generally the Supplier Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable consideration, IBM GF and Supplier
hereby agree to the following:

A. Section 1.0 of the Supplier Agreement is hereby amended as follows:

(i) The following definitions are deleted in their entirety and replaced with
the following:

“Associated Rights” means in relation to any Purchased Receivable or Products
any of the following (i) all the Supplier’s rights and remedies by law as an
unpaid vendor or under the sale contract; (ii) documentary evidence of the sale
contract or its performance or of any disputes arising; (iii) documents of
title, warehouse keeper’s receipts, bills of lading, shipping documents, airway
bills or similar documents; (iv) the proceeds of all insurance policies; (v) all
remittances, instruments, securities, bonds, guarantees, warranties and
indemnities (and proceeds thereof) and accounting records or other agreements or
arrangements



--------------------------------------------------------------------------------

of any kind from time to time supporting or securing the payment of any
Receivable; and (vi) all of the Supplier’s interest in all Products represented
by such Receivable and in all Products returned by, or reclaimed, repossessed,
or recovered from, the Buyer; and (vii) all accounts, instruments, general
intangibles, documents, chattel paper, and letter of credit rights related to
such Receivable.

“Buyer Agreement” means an agreement executed by and between a Buyer and IBM GF
or a Notification of Assignment by Supplier to a Buyer, and any amendments or
replacements thereto made from time to time, under which the Buyer promises to
make payment in respect of certain Receivables to IBM GF.

“Notification of Assignment” means a letter from Supplier to, and acknowledged
by, a Buyer that has not executed an agreement with IBM GF with respect to
Purchased Receivables, notifying such Buyer of the sale of Purchased Receivables
to IBM GF and containing payment terms and remittance information in form and
substance satisfactory to IBM GF.

“Settlement Amount” means the aggregate of the Purchase Prices due for payment
on a Supplier Settlement Date (as determined by Section 3.2) less any Credit
Notes to be deducted (or plus any Debit Notes to be added) in accordance with
the provisions of Schedule B and as shown in the Credit Report.

“Supplier Settlement Date” means the date for payment by IBM GF to the Supplier
of a Settlement Amount, depending, in the case of each individual Receivable, on
the date when such Receivable is included in a Credit Report as a Purchased
Receivable and is the number of days (corresponding to the table in Schedule A)
after the Sunday of the applicable Download Week relating to the relevant
Receivable (unless such date for payment is not a Business Day, in which case
the Supplier Settlement Date shall be the next occurring Business Day).

(ii) The following definitions are amended as follows:

“Supplier Invoice” is amended by appending the phrase “, and including an
instruction to the Buyer to remit all payments therefor to IBM GF to the account
indicated in the Buyer Agreement”.

(iii) The following definitions are added to Section 1.0:

“Handling Fees” means the amount payable by the Supplier to IBM GF calculated by
multiplying the Face Value of each Supplier Invoice (relating to Receivables
that do not become Purchased Receivables) by the percentage stated in
Schedule A.

“Invoice Over Limit” means a Supplier Invoice that is downloaded and verified
pursuant to Schedule B, but at any relevant date not purchased or to be
purchased (as the context may require) by IBM GF.



--------------------------------------------------------------------------------

“Over Limit Invoices Report” means the regular weekly report to IBM and Supplier
by the Service Provider identifying, among other things, the Invoices Over Limit
downloaded during the immediately preceding Download Week.

“Unfunded Collections” means amounts paid by a Buyer and received by IBM GF in
respect of an Invoice Over Limit. Unfunded Collections do not constitute
Purchased Receivables, Recourse Receivables or Discharged Receivables.

(iv) The penultimate paragraph of Section 1.0 (Definitions) is amended by
inserting, after the phrase “general intangibles,”, the phrase “payment
intangibles,”.

B. Section 2.0 of the Supplier Agreement is hereby amended as follows:

(i) Section 2.2 of the Supplier Agreement is hereby modified by inserting, after
the phrase “with such designated customer” and before the period (.), the phrase
“or by processing payments received pursuant to a Notification of Assignment”.

(ii) Section 2.3 is amended by inserting the word “Purchased” before the first
occurrence of the word “Receivable” in the first sentence.

(iii) Section 2.4 is deleted in its entirety and replaced with the following:

“2.4 Recharacterization As noted in Section 2.3, the parties hereto intend that
IBM GF’s purchase of the Purchased Receivables shall constitute an absolute and
“true sale,” conveying good title, free and clear of any liens other than
Permitted Encumbrances. In the event, it is determined that the transactions
evidenced hereby and by the other Program Documents constitute a loan and not a
purchase and sale, (a) the Supplier shall be deemed to have pledged to IBM GF,
as security for all the Supplier’s obligations hereunder and under all Program
Documents and shall be deemed to have granted to IBM GF as a security interest a
first priority perfected security interest in and to all of the Supplier’s
right, title, and interest, whether now owned or hereafter acquired, in, to, and
under the Purchased Receivables and their Associated Rights to secure the
obligations of the Supplier hereunder and (b) IBM GF shall cease purchasing any
additional Receivables on and after the Business Day following the date of such
determination.”

(iv) Section 2.5 is amended by inserting after the phrase “chattel paper,”, the
phrase “payment intangible,”.

C. Section 3.0 of the Supplier Agreement is hereby amended as follows

(i) Section 3.2 is amended by inserting the following at the end of the
provision:

“In the event Supplier offers Receivables for sale to IBM GF in respect of an
Invoice Over Limit in excess of Credit Availability, such Receivables will be
processed in accordance with Schedule B; provided, however, that all risk of
non-payment of such Receivables in respect of Invoices Over Limit, and all risk
of ownership with respect to such Receivables, shall remain with Supplier. IBM



--------------------------------------------------------------------------------

GF shall bear no liability whatsoever with respect to an Invoice Over Limit or a
Receivable relating thereto except as otherwise expressly provided in this
Agreement. Any single Receivable that would cause the aggregate amount of
Receivables with respect to a Buyer to exceed Credit Availability will be deemed
to relate to an Invoice Over Limit. An Invoice Over Limit may, subject to the
terms of Schedule A, be included in a Credit Report as a result of there being
sufficient Credit Availability for it to be purchased by IBM GF as of the date
of the Credit Report. The Supplier Settlement Date therefor will be determined
using the next occurring of the number of days listed in the table in Schedule
A.”

(ii) Sections 3.4 and 3.5 are deleted in their entirety and replaced with the
following:

“3.4 Change of Credit Limit If IBM GF increases or decreases the amount of a
Credit Limit it will communicate such change to the Supplier by notice in
writing (which may be via facsimile). If the change is a decrease in the Credit
Limit amount, the change will take effect on the Business Day immediately
following receipt of such notice by Supplier, and IBM GF shall be liable only
for the purchase of Receivables issued by the Supplier in excess of the revised
Credit Limit prior to Supplier’s receipt of notice from IBM GF, provided such
Receivables would have been within the Credit Availability for the Buyer
immediately prior to Supplier’s receipt of such notice. Any shipment made by the
Supplier to the Buyer on or after the Business Day following Supplier’s receipt
of such notice in excess of the revised Credit Limit shall be at the risk of the
Supplier. IBM GF shall not be obligated to purchase the relevant Receivable and
such Receivable shall be deemed an Invoice Over Limit.”

“3.5 Credit Limit Withdrawal/Suspension Notice IBM GF shall provide the Supplier
as soon as practicable with written notice (which may be via facsimile or to the
address specified in Schedule B) if IBM GF at any time withdraws or suspends its
Credit Limit or Credit Availability for any Buyer (so that such Credit Limit and
Credit Availability are zero). Any shipment made by the Supplier to the Buyer
after receipt of such notice shall be at the risk of the Supplier and IBM GF
shall not be obligated to purchase the relevant Receivable.”

(iii) The following provision is added as Section 3.7 (and the old Section 3.7
and subsequent provisions are renumbered accordingly):

“3.7 Collection and Payment for Invoices Over Limit IBM GF shall within one
(1) Business Day of receipt remit to Supplier the Unfunded Collections received
from Buyer but shall otherwise bear no liability for such Unfunded Collections
or Invoices Over Limit. Other than as expressly provided herein, IBM GF shall
have no obligation to take any action in respect of the Unfunded Collections or
any Invoice Over Limit. In the event of a Buyer’s Insolvency IBM GF shall remit
to Supplier the Unfunded Collections received (to the extent permitted by
applicable law) and thereupon terminate IBM GF’s receipt thereof. Nothing herein
in any way obligates or otherwise requires IBM GF to take any action with
respect to any Invoice Over Limit or any Receivable or Unfunded Collections with
respect thereto in any Insolvency proceeding in which a Buyer is the subject of
an order for relief. Supplier acknowledges and agrees that, other



--------------------------------------------------------------------------------

than as expressly set forth in this Agreement, IBM GF owes no responsibilities
or duties to Supplier in the event of a Buyer Insolvency. If IBM GF determines
at any time that any amount received by IBM GF in respect of an Invoice Over
Limit must be returned to the Buyer or paid to any other person or entity
pursuant to any applicable Insolvency law, then notwithstanding any other
provision of this Agreement, IBM GF shall not be required to remit any portion
thereof to Supplier, and Supplier will promptly after demand by IBM GF repay any
such amount(s) that IBM GF shall have remitted to Supplier together with
interest thereon at such rate, if any, as IBM GF shall pay to the Buyer or such
other person or entity with respect thereto. In the event of Supplier’s
Insolvency, IBM GF may instruct Buyers to remit payments in respect of Invoices
Over Limit to the Supplier and thereupon terminate IBM GF’s receipt thereof.
Supplier shall pay, indemnify and hold IBM GF harmless from any and all
liabilities, losses or damages resulting from IBM GF’s receipt or collection of
Unfunded Collections.”

(iv) Old Section 3.8 (to be renumbered as Section 3.9) is deleted in its
entirety and replaced by the following:

“3.9 Program Fees and Handling Fees IBM GF shall send an invoice to the Supplier
for Program Fees (by the 8th day of each month) in respect of all Supplier
Invoices purchased by IBM GF and included in Funding Reports received by IBM GF
in the preceding month (but excluding any Invoices Over Limit). Program Fees
shall be calculated as a one time charge for each Supplier Invoice (other than
Invoices Over Limit) on the terms of Schedule A. IBM GF shall send a separate
invoice to the Supplier for Handling Fees (by the 8th day of each month) in
respect of all Invoices Over Limit (if any) that, in the preceding month, have
passed the last possible Supplier Settlement Date applicable to each such
Invoice Over Limit. IBM GF’s invoices for Program Fees and Handling Fees shall
be payable within fifteen (15) days after receipt by the Supplier.

For the purpose of clarity, a revised Schedule A is attached hereto as
Attachment 1.

D. Section 4.0 of the Supplier Agreement is hereby amended as follows:

(i) Section 4.2(c) is deleted in its entirety and replaced with the following:

“Immediately preceding the sale of the Receivables, Supplier was the owner of
all the Receivables, Associated Rights or Products free and clear of (a) to
Supplier’s knowledge any adverse claim or (b) any Lien; and all filing fees and
taxes then due and payable, if any, have been paid in full.”

(ii) Section 4.2(d) is deleted in its entirety and replaced by the following:

“the Products covered by any Supplier Invoice have been the subject of a bona
fide order by the Buyer placed with and accepted by the Supplier;”

(iii) Section 4.2(g) is amended by appending the phrase “and there are no other
terms between the Supplier and the Buyer, whether oral or written, affecting the
payment of the Receivable.”



--------------------------------------------------------------------------------

(iv) Section 4.2(l) is amended by appending to subclause (iii) in the first
sentence the phrase “(except for the filing of UCC financing statements as
required by this Agreement)”.

(v) Section 4.4 is deleted in its entirety and replaced with the following:

“4.4 Transaction Taxes The Supplier shall pay, indemnify and hold IBM GF
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay caused by Supplier in paying,
stamp, excise and other similar taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of, any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under in respect of this
Agreement and any such other documents.”

(vi) Section 4.5 is deleted in its entirety and replaced with the following:

“4.5 Power of Attorney To secure the payment of all Purchased Receivables the
Supplier irrevocably appoints IBM GF and its officers, directors, employees and
agents at any time jointly and severally to act as the attorneys-in-fact of the
Supplier in their sole judgment in order to do all or any of the following
(a) grant, perfect or assure the first priority of IBM GF’s title to and
security interest in any Purchased Receivable, Associated Rights or Returned
Goods, and (b) obtain payment of and give valid discharge for any Purchased
Receivable. For such purposes the attorneys may (i) record and file, or cause to
be filed, financing statements or other similar filings (and continuation
statements with respect to such financing statements or other similar filings
when applicable) with respect to any Purchased Receivables, Associated Rights or
Returned Goods and (ii) sign all documents, endorse or negotiate all cheques and
other remittances, conduct, defend or compromise any legal proceedings and take
all other steps which the attorney considers necessary; provided however, that
the Supplier does not grant to IBM GF the right to make any compromise,
settlement or release of any Non-Credit Dispute or regarding ownership or
license of any intellectual property rights related to any Products. These
powers shall continue both during and after the ending of this Agreement and
during any disability on the Supplier’s part until all sums due to IBM GF have
been paid. The Supplier shall ratify whatever commercially reasonable actions
are taken by IBM GF that are consistent with this provision and applicable law.
The Supplier irrevocably appoints any assignee of IBM GF or any person to whom
this Agreement may be novated to perform any of the acts set out above. IBM GF
may also appoint and remove substitute attorneys for any of the above matters.”

E. Section 6.0 of the Supplier Agreement is hereby amended as follows:

(i) Section 6.2 is deleted in its entirety and replaced with the following:

“The Supplier shall advise IBM GF immediately of any monies received by the
Supplier by way of payment or partial payment of any Purchased Receivable. The
Supplier shall (a) transfer to IBM GF within one (1) Business Day all such
monies and (b) segregate such monies from its own funds and hold such funds in
trust for IBM GF until so transferred to IBM GF.”



--------------------------------------------------------------------------------

(ii) Section 6.4 is amended by inserting, after the phrase “shall be applied
to”, the phrase “set off and”.

F. Section 8.1 of the Supplier Agreement is hereby amended by inserting at the
end of the second sentence, after the phrase “Supplier Settlement Date”, the
phrase “, in each case, subject to IBM GF’s right to set off in accordance with
Section 6.4 and Section 10.2”.

G. Schedule B of the Supplier Agreement is hereby amended as follows:

(i) Section B – Process Operation is deleted in its entirety and replaced with
the following:

“B. Process Operation for Purchased Receivables and Invoices Over Limit

The following processes shall on the terms of the Agreement (unless otherwise
stated) be used to operate the Agreement. Days indicated below may change due to
holidays.

 

  1. Download Week (Thursday – Wednesday; Day -3 to +3): The Service Provider
shall collect all Supplier Invoices and Debit Notes provided by the Supplier via
EDI in the course of one week.

 

  2. Verification Batch Release (Thursday; Day 4): The Service Provider shall
provide each Buyer via the Program Portal with a report of all Supplier Invoices
collected during the Download Week with the request to verify validity of such
Supplier Invoices and Debit Notes presented.

 

  3. Verification Deadline (Monday; Day 8): Buyers shall verify the validity and
amounts due to the Supplier via the Program Portal.

 

  4. Credit and Funding Report Release (Wednesday; Day 10): The Service Provider
shall provide IBM GF and the Supplier with the Funding Report and the Credit
Report respectively. Each such report shall be in the form then used by the
Service Provider and approved by the Parties and will state the Settlement
Amount for the relevant Download Week. The Settlement Amount shall include only
amounts relating to Purchased Receivables and shall not include amounts due from
Buyers relating to Invoices Over Limit. The Funding Report will indicate the
amounts collected from Buyers (“Unfunded Collections”) during the preceding week
relating to Invoices Over Limit.

 

  5. Settlement Date (varies): Only Credit Notes for which IBM GF has given the
Buyer value by way of reduction of the amount IBM GF will debit the Buyer on a
Payment Date will be deducted from a Settlement Amount (the amount by which the
aggregate amount of such Credit Notes exceeds a Settlement Amount shall be
deducted from the immediately succeeding Settlement Amount).



--------------------------------------------------------------------------------

  6. Debit Report (prior to Payment Date): The Service Provider shall provide
each Buyer via the Program Portal with the Debit Report including all invoices
of the respective Download Week as well as any available Credit Note [provided
the Debit Report amount will not be negative].

 

  7. Payment Date: (Wednesday / Thursday; Day 45 / 60). IBM GF shall remit to
Supplier any Unfunded Collections no later than the date of the next scheduled
Supplier Settlement Date, regardless of whether a Settlement Amount is due on
such date.

 

  8. On Hold: If a Buyer payment in respect of a Purchased Receivable is overdue
for more than 10 days IBM GF may in its sole discretion put the Buyer on credit
hold and stop the funding of any Supplier Invoice or Debit Note downloaded to
the Service Provider after the on credit hold notification to the Supplier.”

For the purpose of clarity, a revised Schedule B is attached hereto as
Attachment 2.

(ii) Section E – Form of Notice of Assignment is deleted in its entirety and
replaced with the following:

 

  “E. Form of Notice Regarding Payment

The Supplier shall include the following (or substantially similar) wording in
Supplier Invoices/Billing Documents –

‘Please pay the monies due on this invoice to IBM [            ]in its capacity
as assignee and/or servicer of this invoice re AMD [            ]account number
XXXXXX sort code XX-XX-XX at XXXXXX Bank of XXXXXX.’

Please ensure that you instruct your bank to initiate the payment in good time
for cleared funds to be credited to such account by the Due Date for Receipt of
Payment agreed with IBM [            ] to avoid late payment interest being
charged to you by IBM [            ]. All bank charges in connection with
transmission of funds are for your account’.”

H. If there is an express conflict between the terms of this Amendment and the
terms of the Supplier Agreement, or any of the other agreements or documents
executed in connection therewith or referred to or incorporated therein, the
terms of this Amendment shall govern and control.

I. The validity, interpretation, and enforcement of this Amendment shall be
governed by the laws of the State of New York, without reference to conflict of
laws principles.



--------------------------------------------------------------------------------

J. Supplier makes to IBM GF the following representations and warranties, all of
which are material and are made to induce IBM GF to enter into this Amendment:

(i) All representations and warranties made by Supplier in the Supplier
Agreement were true, accurate, and complete in every respect as of the date
made, and, as may be amended by this Amendment, all representations made by
Supplier in the Supplier Agreement are true, accurate, and complete in all
material respects as of the date hereof.

(ii) The execution and delivery of this Amendment and the performance by
Supplier of the obligations contained herein do not violate, or cause Supplier
to not be in compliance with, Supplier’s organizational documents or the terms
of any agreement to which Supplier is a party.

K. All other terms and conditions of the Supplier Agreement remain in full force
and effect.

This Amendment may be executed in any number of counterparts (including by means
of electronic transmission), each of which will be deemed to be an original, but
all of which together will constitute one and the same agreement.

IN WITNESS WHEREOF, Supplier and IBM GF have executed this Amendment as of the
date first written above.

 

ADVANCED MICRO DEVICES, INC.     IBM CREDIT LLC By:  

/s/    Robert J. Rivet

    By:  

/s/    Steven A. Flanagan

Name:   Robert J. Rivet     Name:   Steven A. Flanagan Title:   Chief Financial
Officer     Title:   Global Credit Officer